Exhibit 10.37
APACHE CORPORATION
EXECUTIVE RESTRICTED STOCK PLAN
(Amended and Restated November 19, 2008)
Section 1 Introduction

1.1   Establishment.       Apache Corporation, a Delaware corporation
(hereinafter referred to, together with its Affiliated Corporations (as defined
below) as the “Company” except where the context otherwise requires),
established the Apache Corporation Executive Restricted Stock Plan (formerly
known as the Pilot Executive Restricted Plan), effective as of May 2, 2002 (the
“Plan”).   1.2   Purposes.       The primary purpose of the Plan is to focus the
energies of the Company’s executive and regional officers on significantly
increasing shareholder wealth by increasing such officers’ ownership of the
Company’s equity. Additional purposes of the Plan include the retention of
existing key employees and as an additional inducement in the recruitment of
talented personnel in a competitive environment.

Section 2 Definitions

2.1   Definitions.

  (a)   “Affiliated Corporation” means any corporation or other entity
(including but not limited to a partnership) that is affiliated with Apache
Corporation through stock ownership or otherwise and is treated as a common
employer under the provisions of Sections 414(b) and (c) or any successor
section(s) of the Internal Revenue Code.     (b)   “Board” means the Board of
Directors of the Company.     (c)   “Committee” means the Stock Option Plan
Committee of the Board or such other committee of the Board that is empowered
hereunder to administer the Plan. The Committee shall be constituted at all
times so as to permit the Plan to be administered by “non-employee directors”
(as defined in Rule 16b-3 of the Securities Exchange Act of 1934, as amended).  
  (d)   “Deferred Delivery Plan” means the Company’s Deferred Delivery Plan, as
it has been or may be amended from time to time, or any successor plan.     (e)
  “Eligible Employees” means executive and regional officers of the Company.    
(f)   “Fair Market Value” means the per share closing price of the Stock as
reported on The New York Stock Exchange, Inc. Composite Transactions Reporting
System for a particular date or, if the Stock is not so listed on such date, as
reported on NASDAQ or on such other exchange or electronic trading system which,
on the date in question, reports the largest number of traded shares of Stock,
provided, however, that if on the date Fair Market Value is to be determined
there are no transactions in the Stock, Fair Market Value shall be determined as
of the immediately preceding date on which

1



--------------------------------------------------------------------------------



 



      there were transactions in the Stock; provided further, however, that if
the foregoing provisions are not applicable, the fair market value of a share of
the Stock as determined by the Committee by the reasonable application of such
reasonable valuation method, consistently applied, as the Committee deems
appropriate.

  (g)   “Grant” has the meaning set forth in Section 6 hereof.     (h)   “Grant
Agreement” has the meaning set forth in Section 6 hereof.     (i)   “Grant Date”
means for any Grant the date specified in the applicable resolutions of the
Committee.     (j)   “Internal Revenue Code” means the Internal Revenue Code of
1986, as it may be amended from time to time.     (k)   “Participant” means an
Eligible Employee designated by the Committee from time to time during the term
of the Plan to receive one or more Grants of Plan Units under the Plan.     (l)
  “Plan Units” means investment units, each of which is equivalent in value to
one share of Stock.     (m)   “Stock” means the $0.625 par value common stock of
the Company.     (n)   “Stock Units” means investment units under the Deferred
Delivery Plan, each of which is equivalent in value to one share of Stock.

2.2   Headings; Gender and Number.       The headings contained in the Plan are
for reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

Section 3 Plan Administration
The Plan shall be administered by the Committee. In accordance with the
provisions of the Plan, the Committee shall, in its sole discretion, adopt rules
and regulations for carrying out the purposes of the Plan, including, without
limitation, selecting the Participants from among the Eligible Employees,
appointing designees or agents (who need not be members of the Committee or
employees of the Company) to assist the Committee with the administration of the
Plan, and establishing such other terms and requirements as the Committee may
deem necessary or desirable and consistent with the terms of the Plan. The
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or in any Grant Agreement entered into hereunder, in
the manner and to the extent it shall deem expedient and the Committee shall be
the sole and final judge of such expediency. No member of the Committee shall be
liable for any action or determination made in good faith. The determinations,
interpretations, and other actions of the Committee pursuant to the provisions
of the Plan shall be binding and conclusive for all purposes and on all persons.

2



--------------------------------------------------------------------------------



 



Section 4 Stock Subject to the Plan

4.1   Number of Shares.       Subject to Sections 4.3 and 6.1 hereof, up to
450,000 shares of Stock (adjusted to 945,000 shares for (i) the Company’s
five-percent stock dividend, record date March 12, 2003, paid April 2, 2003, and
(ii) the Company’s two-for-one stock split, record date December 31, 2003,
distributed January 14, 2004) are authorized for issuance under the Plan upon
conversion of any Plan Units in accordance with the Plan’s terms and subject to
such restrictions or other provisions as the Committee may from time to time
deem necessary. Shares of Stock issued pursuant to the conversion of any Plan
Units or related Stock Units awarded hereunder shall be applied to reduce the
maximum number of shares of Stock remaining available for use under the Plan.
The Company shall at all times during the term of the Plan and while any Plan
Units or related Stock Units are outstanding retain as authorized and unissued
Stock and/or Stock in the Company’s treasury, at least the number of shares from
time to time required under the provisions of the Plan, or otherwise assure
itself of its ability to perform its obligations hereunder.   4.2   Other Shares
of Stock.       Any shares of Stock that are subject to issuance upon conversion
of a Plan Unit or related Deferred Restricted Unit that expires, is forfeited,
is cancelled, or for any reason is terminated, and any shares of Stock that for
any other reason are not issued to a Participant or are forfeited shall
automatically become available for use under the Plan.   4.3   Certain
Adjustments.       If the Company shall at any time increase or decrease the
number of its outstanding shares of Stock (other than by way of issuing Stock in
a public or private offering for cash or property) or change in any way the
rights and privileges of such shares by means of a dividend or any other
distribution upon such shares payable in Stock, or through a split, subdivision,
consolidation, combination, reclassification, or recapitalization involving the
Stock or a subscription for shares of Stock that has the effect of diluting the
Company’s capital (hereinafter a “capital restructuring”), then for purposes of
determining the entitlement to payments under Section 6, the number of shares of
Stock authorized for issuance under this Section 4 shall be equitably and
proportionally adjusted to take into account any capital restructuring. Any
adjustment under this Section shall be made by the Committee, whose
determination with regard thereto, including whether any adjustment is needed,
shall be final and binding upon all parties.

Section 5 Reorganization or Liquidation
In the event that the Company is merged or consolidated with another corporation
and the Company is not the surviving corporation, or if all or substantially all
of the assets or more than 20 percent of the outstanding voting stock of the
Company is acquired by any other corporation, business entity or person, or in
case of a reorganization (other than a reorganization under the United States
Bankruptcy Code) or liquidation of the Company, and if the provisions of
Section 7 hereof do not apply, the Committee, or the board of directors of any
corporation assuming the obligations of the Company, shall, as to the Plan and
outstanding Plan Units either (i) make appropriate provision for the adoption
and continuation of the Plan by the acquiring or successor

3



--------------------------------------------------------------------------------



 



corporation and for the protection of any holders of such outstanding Plan Units
by the substitution on an equitable basis of appropriate stock of the Company or
of the merged, consolidated, or otherwise reorganized corporation that will be
issuable with respect to the Stock, provided that no additional benefits shall
be conferred upon the Participants holding such Plan Units as a result of such
substitution, or (ii) provide that all Plan Units shall become immediately
vested and convertible into shares of Stock.
Section 6 Grant of Plan Units

6.1   Grants.       From time to time each Participant may be awarded one or
more grants (each, a “Grant”) of Plan Units under this Plan by the Committee.
Each Grant shall be composed of a number of Plan Units as may be determined by
the Committee in its sole discretion. Each Grant awarded by the Committee shall
be evidenced by a written agreement entered into by the Company and the
Participant to whom the Grant is awarded (the “Grant Agreement”), which shall
contain the terms and conditions set out in this Section 6 (which may be
modified in any manner as the Committee shall determine in its sole discretion),
as well as such other terms and conditions as the Committee may consider
appropriate.   6.2   Grant Agreements.       Each Grant Agreement entered into
by the Company and each Participant shall contain at least the following terms
and conditions. In the event of any inconsistency between the provisions of the
Plan and any Grant Agreement, the provisions of the Plan shall govern.

  6.2.1   Grant Terms, 2005. Each Grant Agreement made during 2005 — even those
made before December 14, 2005 (the date this Plan was retroactively amended) —
shall evidence the Grant of Plan Units and conditionally entitle the Participant
to receive the indicated Plan Units which shall vest, subject to Section 6.2.3
below, based on the following schedule:

         
June 1, 2006
    25 %
May 4, 2007
    25 %
May 4, 2008
    25 %
May 4, 2009
    25 %

  6.2.2   Grant Terms, 2006 and After. Each Grant Agreement made after
December 31, 2005 shall evidence the Grant of Plan Units and conditionally
entitle the Participant to receive the indicated Plan Units which shall vest,
subject to Section 6.2.3 below, based on the following schedule:

         
The first day of the month immediately following the month that includes the
deadline for making a deferral election of such Plan Units to the Deferred
Delivery Plan
    25 %
The second anniversary of the Grant Date
    25 %

4



--------------------------------------------------------------------------------



 



         
The third anniversary of the Grant Date
    25 %
The fourth anniversary of the Grant Date
    25 %

  6.2.3   Deferral of Vested Units. A Participant may make an election during
the month in which the Grant is made to defer all or a portion of the Grant to
the Deferred Delivery Plan, subject to the rules and procedures described in the
Deferred Delivery Plan. If a Participant elects such a deferral, on the date the
deferred Plan Units vest, the Participant’s Account in the Deferred Delivery
Plan shall be credited with Stock Units that are equal in value to the deferred
Plan Units that vested less any taxes imposed and withheld when vesting
occurred. At the time the Participant makes the deferral election, he or she
shall also make a payout election with respect to the deferred Plan Units, from
among the choices provided in the Deferred Delivery Plan; the payout election
shall be made pursuant to the procedures and rules specified in the Deferred
Delivery Plan and by the deadline prescribed therein. Plan Units that are not
deferred into the Deferred Delivery Plan shall be converted into Stock, and the
Participant shall be issued the requisite number of shares, as soon as
administratively convenient after the deferral election period ends, and in no
event later than 60 days after vesting occurs.

6.3   Termination of Employment, Death, Disability, etc.       Except as set
forth below, each Grant Agreement shall state that each Grant, the Plan Units
received thereunder and the right to receive any shares of Stock or Stock Units,
thereunder upon vesting of the Plan Units shall be subject to the condition that
the Participant has remained an Eligible Employee from the initial award of a
Grant until the applicable vesting date as follows:

  (a)   If the employment of the Participant is terminated by the Company for
cause, all Plan Units, vested and unvested, shall thereafter be void and
forfeited for all purposes.     (b)   If the Participant voluntarily leaves the
employment of the Company, or if the employment of the Participant is terminated
by the Company other than for cause, the Participant shall be entitled to
receive the shares of Stock issuable in accordance with Section 5 or 6.2.3. Such
Participant shall not be entitled to any shares of Stock issuable on account of
Plan Units that were not vested prior to the effective date of such
Participant’s leaving the employment of the Company. If the Participant dies
before receiving all of the Stock to which he or she is entitled under this
Section 6.3(b), such Stock shall be issued to those entitled under the
Participant’s will or by the laws of descent and distribution.     (c)   If the
Participant becomes disabled (as determined pursuant to the Company’s Long-Term
Disability Plan or any successor plan), while still employed by the Company, the
Participant shall be entitled to receive the shares of Stock issuable on account
of vested Plan Units in accordance with Section 5 or 6.2.3. Such Participant
shall not be entitled to any shares of Stock issuable on account of Plan Units
that were not vested prior to the date such Participant’s became disabled. If
the Participant dies before receiving all of the Stock to which he or she is
entitled under this Section 6.3(c), such

5



--------------------------------------------------------------------------------



 



      Stock shall be issued to those entitled under the Participant’s will or by
the laws of descent and distribution.

  (d)   If a Participant dies while still employed by the Company, all unvested
Plan Units shall automatically vest and convert into the right to receive Stock,
without conversion into Stock Units and deferral into the Deferred Delivery
Plan, and the shares of Stock issuable for vested Plan Units (including those
vested pursuant to this Section 6.3(d)) will be issued in accordance with
Section 5 or 6.2.3 and shall be made to those entitled under the Participant’s
will or by the laws of descent and distribution.

6.4   Tax Withholding.       Each Grant Agreement shall provide that, when the
benefits under this Plan become subject to tax, either (a) the Participant shall
make appropriate arrangements with the Company to provide for the tax
withholding required under foreign, federal, state, local, and any other
applicable tax laws, or (b) the Company shall withhold a sufficient number of
shares of Stock to satisfy such tax withholding.   6.5   Stockholder Privileges.
      No Participant shall have any rights as a stockholder with respect to any
shares of Stock into which a Plan Unit is convertible until the Participant
becomes the holder of record of such Stock.

Section 7 Change of Control

7.1   In General.       In the event of a change of control of the Company, as
defined in Section 7.3 hereof, all unvested Plan Units shall automatically vest.
The newly vested Plan Units shall be converted to Stock and the Participant
shall be issued the requisite number of shares, after any withholding under
Section 6.4, as soon as administratively practicable after the change of control
occurs, regardless of whether the Participant had elected to defer such Plan
Units to the Deferred Delivery Plan pursuant to Section 6.2.3.   7.2  
Limitation on Payments.       If the provisions of this Section 7 would result
in the receipt by any Participant of a payment within the meaning of
Section 280G or any successor section(s) of the Internal Revenue Code, and the
regulations promulgated thereunder, and if the receipt of such payment by any
Participant would, in the opinion of independent tax counsel of recognized
standing selected by the Company, result in the payment by such Participant of
any excise tax provided for in Sections 280G and 4999 or any successor
section(s) of the Internal Revenue Code, then the amount of such payment shall
be reduced to the extent required, in the opinion of independent tax counsel, to
prevent the imposition of such excise tax; provided, however, that the
Committee, in its sole discretion, may authorize the payment of all or any
portion of the amount of such reduction to the Participant.

6



--------------------------------------------------------------------------------



 



7.3   Definition.       For purposes of the Plan, a “change of control” shall
mean any event specified in the Company’s Income Continuance Plan or any
successor plan that constitutes a change of control within the meaning of such
plan.

Section 8 Rights of Employees, Participants

8.1   Employment.       Neither anything contained in the Plan or any Grant
Agreement nor the granting of any Plan Units under the Plan shall confer upon
any Participant any right with respect to the continuation of his or her
employment by the Company or any Affiliated Corporation, or interfere in any way
with the right of the Company or any Affiliated Corporation, at any time to
terminate such employment or to increase or decrease the level of the
Participant’s compensation from the level in existence at the time of the award
of Plan Units.   8.2   Non-Transferability.       No right or interest of any
Participant in a Plan Unit granted pursuant to the Plan shall be assignable or
transferable during the lifetime of the Participant, either voluntarily or
involuntarily, or subjected to any lien, directly or indirectly, by operation of
law, or otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. In the event of a Participant’s death, a Participant’s rights and
interests in any Plan Unit shall, to the extent provided in Section 6.3 hereof,
be transferable by testamentary will or the laws of descent and distribution,
and payment of any entitlements due under the Plan shall be made to the
Participant’s legal representatives, heirs, or legatees If, in the opinion of
the Committee, a person entitled to payments or to exercise rights with respect
to the Plan is disabled from caring for his or her affairs because of mental
condition, physical condition or age, payment due such person may be made to,
and such rights shall be exercised by, such person’s guardian, conservator or
other legal personal representative upon furnishing the Committee with evidence
satisfactory to the Committee of such status.

Section 9 Other Employee Benefits
The amount of any income deemed to be received by a Participant as a result of
the payment upon conversion of a Plan Unit shall not constitute “earnings” or
“compensation” with respect to which any other employee benefits of such
Participant are determined, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.
Section 10 Plan Amendment, Modification and Termination
The Committee or the Board may at any time terminate and, from time to time, may
amend or modify the Plan. No amendment, modification or termination of the Plan
shall in any manner adversely affect any Plan Unit theretofore awarded under the
Plan, without the consent of the Participant holding such Plan Unit.
The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with the provisions of
the laws (including, but not limited to, tax laws and regulations) of countries
other than the United States in which the

7



--------------------------------------------------------------------------------



 



Company may operate, so as to assure the viability of the benefits of the Plan
to Participants employed in such countries.
Section 11 Requirements of Law

11.1   Requirements of Law.       The issuance of shares of Stock pursuant to
the Plan shall be subject to all applicable laws, rules and regulations,
including applicable federal and state securities laws. The Company may require
a Participant, as a condition of receiving payment upon conversion of a Plan
Unit, to give written assurances in substance and form satisfactory to the
Company and its counsel to such effect as the Company deems necessary or
appropriate in order to comply with federal and applicable state securities
laws.   11.2   Section 16 Requirements.       If a Participant is an officer or
director of the Company within the meaning of Section 16, Grants awarded
hereunder shall be subject to all conditions required under Rule 16b-3, or any
successor rule(s) promulgated under the Securities Exchange Act of 1934, as
amended, to qualify the Plan Units for any exemption from the provisions of
Section 16 available under such Rule. Such conditions are hereby incorporated
herein by reference and shall be set forth in the agreement with the Participant
that describes the Grant.   11.3   Governing Law.       The Plan and all Grant
Agreements hereunder shall be construed in accordance with and governed by the
laws of the State of Texas.

Section 12 Duration of the Plan
The Plan shall terminate effective as of May 2, 2007, and no Plan Units shall be
awarded on or after such termination date. Plan Units that remain outstanding at
the time of the Plan termination shall continue to vest, be converted into
Stock, or deferred into the Deferred Delivery Plan in accordance with the Grant
Agreement pertaining to such Plan Units and in accordance with the terms of the
Deferred Delivery Plan.
Dated: November 19, 2008

                 
ATTEST:
      APACHE CORPORATION    
 
               
/s/ Cheri L. Peper
      By:   /s/ Margery M. Harris    
 
               
Cheri L. Peper
          Margery M. Harris    
Corporate Secretary
          Vice President    

8